Citation Nr: 1031919	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for glaucoma.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for aortic aneurysm, to 
include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1968 
to October 1972, and in the Air Force from August 2004 to January 
2005.  He also has unverified service in the Navy Reserves from 
1973 to 1998, and in the Air National Guard from 1998 to 2004.

This matter is before the Board of Veterans' Appeals (Board) from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In an October 2006 rating decision, the RO denied service 
connection for glaucoma.  The Veteran did not file a notice of 
disagreement.  Instead, in December 2006, both the Veteran and 
his representative filed a claim for service connection for 
glaucoma.  The RO appropriately considered the December 2006 
correspondence as a request to reopen the claim.  See January 
2007 VCAA letter.  However, in a June 2007 rating decision, the 
RO did not address the claim as new and material evidence, but 
instead denied service connection for glaucoma.

In a July 2008 rating decision, the RO denied service connection 
for an aortic aneurysm.  In a November 2008 rating decision, the 
RO denied service connection for hypertension.

The Board must discuss all theories of entitlement raised by the 
Veteran or by the evidence of record.  Robinson v. Nicholson, 21 
Vet. App. 553 (2008).  Accordingly, the aortic aneurysm issue has 
been recharacterized to more accurately reflect the Veteran's 
claims.  

In July 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claim folder.  During the hearing, 
the Veteran indicated that he wished to withdraw the aortic 
aneurysm issue. 

The issues of entitlement to secondary service connection 
for peripheral neuropathy of the left upper extremity, 
radiculopathy of the left lower extremity, and a hip 
condition have been raised by the record (see Veteran's 
April 2008 correspondence), but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The reopened claim for service connection for glaucoma and the 
claim for service connection for hypertension are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2010, prior to the promulgation of a decision, the 
Veteran stated that he wished to withdraw the issue of 
entitlement to service connection for an aortic aneurysm.

2.  In an October 2006 rating decision, the RO denied the claim 
for service connection for glaucoma; the Veteran did not appeal 
this decision, and it is now final.

3.  Evidence received since the October 2006 rating decision is 
not cumulative and raises a reasonable possibility of 
substantiating the glaucoma claim.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal with respect to 
the claim for entitlement to service connection for an aortic 
aneurysm, the Board does not have jurisdiction to consider the 
claim and it is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

2.  New and material evidence has been received since the October 
2006 RO decision and the claim of entitlement to service 
connection for glaucoma is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal 

During the July 2010 hearing, the Veteran testified that he 
wished to withdraw the issue of entitlement to service connection 
for an aortic aneurysm.  A Substantive Appeal may be withdrawn at 
any time before the Board promulgates a decision.  38 C.F.R. § 
20.202.  Accordingly, the Board does not have jurisdiction and 
dismissal of this issue is warranted.

II.  Notice and Assistance

The service connection claim for glaucoma based on new and 
material evidence has been considered with respect to VA's duty 
to notify and assist, including Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Given the Board's finding that new and material evidence 
has been secured to reopen this claim, no conceivable prejudice 
to the Veteran could result from this adjudication, regardless of 
whether the Veteran has been provided the notice and assistance 
required by law and regulation.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

III.  New and Material Evidence

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

The Veteran seeks to reopen his service connection claim for 
glaucoma, which was originally denied by the RO in October 2006.

The evidence considered at the time of the original RO decision 
in October 2006 included service treatment records (STRs) for the 
Veteran's first period of active duty and VA treatment records 
dated 1990 through 2006.  There was no evidence of glaucoma 
during the Veteran's first period of active duty.  VA treatment 
records showed that the Veteran was diagnosed with glaucoma in 
1990, which was during his Navy Reserves service.  

In October 2006, the RO denied the claim for service connection 
for glaucoma because it determined that (1) there was no evidence 
of glaucoma during the Veteran's first period of active duty, and 
(2) there was no evidence that the  glaucoma was aggravated 
during the Veteran's second period of active duty.  The Veteran 
did not file a notice of disagreement and the October 2006 rating 
decision became final.

The Veteran and his representative filed a claim to reopen 
entitlement to service connection for glaucoma in December 2006.

Evidence considered since the October 2006 rating decision 
consists of STRs from the Veteran's second period of active duty, 
VA treatment records from 2007, and the Veteran's July 2010 
hearing testimony.  

The evidence received since the last final RO decision is new, as 
the service records from the Veteran's second active duty period 
were not available at the time of the prior determination in 
October 2006, and the VA treatment records did not exist at that 
time; it is also material in that it tends to substantiate the 
claim for service connection.  Specifically, there is evidence 
that the Veteran's second period of active duty, during which he 
was deployed to Iraq, aggravated his glaucoma.  The Veteran 
complained of eye pain during his deployment.  Prior to his 
deployment, corrected distance vision in each eye was 20/20.  
Upon his return, corrected distance vision in each eye was 20/30.  
Furthermore, the Veteran's August 2007 traumatic brain injury 
screening was positive; at that time, he reported a shooting pain 
in the head and eye.  There is also post-deployment evidence of a 
scotoma.  Reopening of the service connection claim for glaucoma 
is warranted.  38 U.S.C.A. § 5108.


ORDER

The appeal with respect to the claim for entitlement to service 
connection for an aortic aneurysm is dismissed.

New and material evidence has been received and the claim for 
service connection for glaucoma is reopened; the appeal is 
granted to this extent only.




REMAND

In November 2008, the RO denied service connection for 
hypertension.  The March 2009 Form 9 filed in connection with the 
aortic aneurysm claim is taken as a notice of disagreement (NOD) 
with the decision to deny service connection for hypertension.  
For this reason, a remand is necessary for issuance of a 
statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 
19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Remand is also required for compliance with VA's duty to assist 
the Veteran in substantiating his glaucoma claim.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A § 1131.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred  coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of  
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

During his July 2010 hearing, the Veteran testified that he was 
diagnosed in 1973 with eye "pressure" while he was in the Navy 
Reserves.  He further stated that the VAMC Memphis, Tennessee 
treated him for an eye condition in the 1970's and diagnosed him 
with glaucoma in the late 1980's or 1990, but that those records 
had been lost.

A February 1973 examination conducted for purposes of activating 
with the Navy Reserves shows that intraocular pressure (IOP) was 
normal.  June 1976 and May 1979 examinations also disclose normal 
IOP.  Periodic examinations dated April 1985, April 1986, and May 
1987 show elevated IOP.  A June 1989 dental record establishes 
that the Veteran denied a history of glaucoma.

A June 1990 VA treatment record shows that the Veteran had been 
seen by Dr. Shaw at the Vitreoretinal Foundation (VRF) and was 
given a prescription for Propine.  

A July 1990 letter from Dr. D.M. at VRF contains the following 
statement:

We first saw [the Veteran] in September, 1989.  At 
that time his intraocular pressures were 24 OD and 26 
OS and he [was] on no medications.  We placed him on 
Timoptic .5% BID OU.  We have been following him 
along, since then we added Propine OU BID, which 
brought the pressures down from the low twenties to 
the high teens.  Currently he is on Propine OU BID and 
Timoptic OU BID.  His visual acuity with corrections 
has remained stable at 20/20 OU.  His cups have 
remained small.  The visual field test revealed a 
small scotoma in the right eye , and in the left eye, 
a small paracentral scotoma, which was new versus the 
one a year ago.

An October 1990 VA treatment record contains a diagnosis of 
glaucoma and indicates that the Veteran had been treated for this 
condition at the VRF.

A May 2004 VA eye examination shows that the Veteran's corrected 
distance vision in each eye was 20/20.  The Veteran also had an 
eye examination in August 2004, shortly before he deployed to 
Iraq.  Corrected distance vision at that time was 20/25 in each 
eye.  Intraocular pressure (IOP) was noted to be stable; the 
right eye was 13, and the left eye was 14.

An October 2004 STR shows that IOP was 19 in each eye.  An April 
2005 treatment record contains the following notation:  "Glocoma 
[sic] pain in right eye."

The Veteran returned from Iraq in December 2004.  A VA eye 
examination dated February 2005 noted that there was loss near 
fixation in the right eye, and central loss near fixation and an 
enlarged blind spot in the left eye.  Neither visual field showed 
progression.  The assessment was primary open angle glaucoma 
without visual field changes, "but concerning findings as both 
eyes have losses approaching fixation.  Patient needs to be 
watched very closely."  A May 2005 VA treatment record notes 
that the Veteran's corrected distance vision was 20/30 in each 
eye.  The clinician wrote "cup to disc ratio compare with 
Humphrey visual field changes."  A June 2005 treatment record 
shows a persistent scotoma that involved fixation supnasally in 
both eyes but did not cross the horizontal or vertical midline.  
The clinician wrote "does not appear to be classic glaucomatous 
hvf pattern."  Intraocular pressure was noted to be 15 in the 
right eye and 17 in the left, which the clinician described as 
"fine."  A November 2005 treatment record shows a persistent 
scotoma "respecting the horizontal supnasally OU, not a classic 
glaucomatous Humphrey visual field pattern but a loss no less."  
The IPO was again noted to be "fine."

The June 2007 rating decision denied service connection for 
glaucoma based in part on the fact that there was no evidence 
that the Veteran's glaucoma was aggravated during his second 
period of active duty.  However, the Veteran complained of eye 
pain during his deployment.  Prior to his deployment, corrected 
distance vision in each eye was 20/20.  Upon his return, 
corrected distance vision in each eye was 20/30.  Furthermore, 
the Veteran's August 2007 traumatic brain injury screening was 
positive; at that time, he reported a shooting pain in the head 
and eye.  There is also post-deployment evidence of a scotoma.  
The claim must therefore be remanded for a VA examination to 
obtain an opinion as to whether the Veteran's  glaucoma was 
aggravated by his second period of active duty service.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran has testified that he received treatment 
for an eye disorder from the Memphis VAMC in the 1970's.  He 
stated that those records have been lost.  In January 2006, the 
RO requested VA treatment records from January 1974 to August 
2002.  The record contains VA treatment records dated June 1990 
through December 2005.  The RO needs to make a second attempt to 
obtain Memphis VAMC treatment records.  Records generated by VA 
are constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, the case is REMANDED for the following action:

1.	Obtain verification of the Veteran's 
periods of active duty for training 
(ACDUTRA) and inactive duty for training 
(INACDUTRA) with the Navy Reserves and the 
Air National Guard.

2.	Once a signed release is received from the 
Veteran, obtain outstanding private 
treatment records from the Vitroretinal 
Foundation in Memphis, Tennessee from 
September 1989.  A copy of any negative 
response(s) should be included in the 
claim file.

3.	Obtain outstanding VA treatment records 
from the VAMC Memphis, Tennessee from 
October 1972 to June 1990.

4.	Schedule the Veteran for a VA eye 
examination.  The claim folder, including a 
copy of this remand, must be made available 
to and reviewed by the examiner in 
conjunction with the requested study.  The 
examiner should provide opinions, with 
adequate rationale:

a)	 as to whether it is at least as likely 
as not that the Veteran's glaucoma had 
its onset during the Veteran's first 
active duty period;

b)	as to whether it is at least as likely as 
not that the Veteran's glaucoma was 
aggravated by an injury or disease 
incurred during the Veteran's second 
active duty period, including a possible 
traumatic brain injury.

A complete rationale must be provided for 
all opinions.

5.	Then, issue a statement of the case to the 
Veteran and his representative addressing 
entitlement to service connection for 
hypertension.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  If, 
and only if, the claimed is denied, and an 
appeal is perfected by a timely filed 
substantive appeal, this issue should be 
certified to the Board.

6.	 Following the above, readjudicate the 
Veteran's claim for service connection for 
glaucoma.  If the benefit on appeal remains 
denied, a Supplemental Statement of the Case 
should be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


